DETAILED ACTION
Claims 1-17 are pending.  
The objection to the drawings is withdrawn following submission of replacement sheets.
The objection to the claims is withdrawn following amendment.
The rejection of claims 3-4, 6 and 10 under 35 U.S.C. § 112(a) is withdrawn following amendment.
The rejection of claims 1-9, 11-14 and 16 under 35 U.S.C. § 112(b) is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European application No. 17195964.6, having a filing date of Oct. 11, 2017. 
Response to Arguments
Applicant’s arguments, filed 4/14/22, have been fully considered but are not persuasive.
Applicant argues that independent claims 1 and 17 are patent eligible because the now recite concrete steps including ‘automatically generating the analytical artifact using the machine readable functional descriptions’ that cannot be performed in the mind (page 11).
It is respectfully submitted that generating a fault tree or table (analytical artifact) merely involves analyzing data and producing other data and may therefore be performed in the human mind, or by a human using a pen and paper.  Merely performing a process automatically with a computer is not sufficient to render it patent eligible — see MPEP 2106.04(a)(2) III C and 2106.05(a) I.
Applicant argues that the claimed invention is patent eligible under 35 U.S.C. § 101 because the claims represent an improvement in technology and a specific practical application (page 13).
It is respectfully submitted that merely automating a known process using a generic computer is not considered a significant improvement, see MPEP 2106.04(a)(2) III C and 2106.05(a) I.  With regard to how specific the claims are, the independent claims are extremely broad, reciting providing a broadly described ‘analytical artifact’ based broadly recited ‘functional descriptions’.  It is also noted that ports and component failure modes are also both broadly recited and well-known.
Applicant appears to argue that the claims are eligible under 35 U.S.C. § 101 because they were not rejected under 35 U.S.C. § 102 and the limitations are not being well-understood, routine, conventional, and the claims as a whole should be eligible (page 14).
It is respectfully noted that not being rejected under 35 U.S.C. § 102 is not a consideration in the current 35 U.S.C. § 101 analysis.  Further, the references cited in the rejection under 35 U.S.C. § 103 were cited as evidence that fault trees, FMEA tables etc. are indeed well-understood, routine, conventional.  See also the detailed rejection under 35 U.S.C. § 101 below.
Applicant states that ‘the combination of cited references does not teach or render obvious, "automatically generating the analytical artifact using the machine readable functional descriptions of the components of the technical system, in response to at least one applied system evaluation criterion’ (page 15), that the ‘The Examiner concedes that the primary reference, Ramesh, fails to teach generating analytical artifacts using machine readable functional descriptions of the components of the technical system’ (page 15),  that ‘Williams is silent regarding using machine readable functional descriptions to generate analytical artifacts in response to a system evaluation criterion’ and that ‘the combination of cited references fails to teach or render obvious each and every element of amended claim 1’ (page 16).
It is respectfully submitted that the combination of Ramesh and Williams teaches automatically generating the analytical artifact using the machine readable functional descriptions of the components of the technical system, in response to at least one applied system evaluation criterion for the reasons given below in the current rejection under 35 U.S.C. § 103.  Applicant does not provide any specific argument directed to the elements of this rejection.  Further, in the last office action it was merely conceded that ‘Ramesh fails to clearly specify components having associated machine readable data and generating an analytical artifact in response to at least one applied system evaluation criterion’ (page 14).  Further, neither Ramesh nor Williams is cited as teaching the complete limitation recited by Applicant — each reference teaches elements of the limitation — and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also MPEP 2145 IV.
Applicant’s arguments regarding the dependent claims (pages 16-18) are moot in view of the continued rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 10, this claim recites ‘the system evaluation criterion is transformed by a linguistic transformation program into a corresponding relevant state pattern’.  It is not clear, even based on the specification, how this transformation is performed.  A best effort has been made by the Examiner to interpret the claim language in view of this very significant lack of clarity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception — an abstract idea (mental process) — the abstract idea comprising processing data to generate other data. 
Claim 1 recites a method, i.e. a process, which is a statutory category of invention. The claim recites automatically generating the analytical artifact using the machine readable functional descriptions of the components of the technical system, in response to at least one applied system evaluation criterion i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating data using other data that may be performed by a human., or by a human using a pen and paper.  Thus the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).  Note that the specification/PGPub states ‘Conventionally, the analysis artifacts such as an FMEA table used for FMEA analysis are generated manually by domain experts’ [0004]. 
This judicial exception is not integrated into a practical application because the additional elements, i.e. machine readable data (merely applying the exception with a generic computer – see 2106.04(a)(2) III C) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, machine readable data (merely applying the exception with a generic computer – see 2106.04(a)(2) III C) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a technical system comprised of components, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea and are not considered significantly more, see MPEP 2106.05(d) II.  Also note that fault trees, FMEA tables etc. are well-understood, routine, conventional (see references cited in the rejection under 35 U.S.C. § 103 below).  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 merely elaborates on the generated abstract data. Thus this claim recites an abstract idea.
Claim 3 merely elaborates on the abstract input data and broadly the algorithm. Thus this claim recites an abstract idea.
Claim 4 merely elaborates on the abstract input data and broadly the algorithm. Thus this claim recites an abstract idea.
Claim 5 merely elaborates on the abstract evaluation criteria. Thus this claim recites an abstract idea.
Claim 6 merely provides details of the abstract algorithm. Thus this claim recites an abstract idea.
Claim 7 merely elaborates on the abstract input data (functional descriptions). Thus this claim recites an abstract idea.
Claim 8 merely recites using failure data to generate an FMEA table etc. (abstract data). Thus this claim recites an abstract idea.
Claim 9 merely recites using failure data to generate an FMEA table etc. (abstract data) based on abstract failure criteria. Thus this claim recites an abstract idea.
Claim 10 recites ‘the system evaluation criterion is transformed by a linguistic transformation program’ (mental process).  Thus this claim recites an abstract idea.
Claim 11 merely specifies how the abstract data are described.  Thus this claim recites an abstract idea.
Claim 12 merely specifies that the abstract data are stored in a generic memory connected to the system (merely applying the exception with generic computer technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D).  Thus this claim recites an abstract idea.
Claim 13 merely specifies that the abstract data are stored in a remote data storage of a network (merely applying the exception with generic computer technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D).  Thus this claim recites an abstract idea.
Claim 14 merely specifies the source of the abstract data.  Thus this claim recites an abstract idea.
Claim 15 recites ‘the generated analytical artifact is processed to monitor and/or control automatically components of the system of interest’ (executing a generic action, insignificant extra-solution activity, see MPEP 2106.05(g))) and ‘depending on an evaluation result of the processed analytical artifact’ (mental process).  Thus this claim recites an abstract idea.
Claim 16 merely links application of the abstract data to generic hardware components, software components embedded components (generic computer technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D)).  Thus this claim recites an abstract idea.  Note that embedded systems are well-understood, routine, conventional, see for example Mariani U.S. Patent Publication No. 20080276206 or Ishii U.S. Patent Publication No. 20150067400 that discuss microcontrollers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al. U.S. Patent Publication No. 20150142402 (hereinafter Ramesh) in view of Williams et al. U.S. Patent No. 7200525 (hereinafter Williams).
Regarding claim 1, Ramesh teaches a method for providing an analytical artifact used for development and/or analysis of a technical system of interest comprised of components [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071,F ig.15  — a method 1500…fault trees… the method 1500 may include performing a safety analysis using the system fault-based model] having associated functional descriptions [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow ] including port definitions [0032-0035 — This transfer function may be expressed as an assembly of the fault trees of the components of the system, and the inputs (port definitions), controls and outputs (port definitions) may more particularly refer to those of the components.; 0045-0047, Fig. 4 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component] and component failure mode descriptions [0038 — component fault-based modeler 202 may be configured to receive design data describing the complex system, its systems and/or components, and safety data describing possible failures of the complex system… safety data may include, for example, data related to failure modes, failure conditions and/or common cause failures of the complex system and its components. The failure-mode data may include a model of failure modes of the complex system and its components] the method comprising: automatically generating the analytical artifact using the functional descriptions of the components of the technical system [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees].
But Ramesh fails to clearly specify components having associated machine readable data and generating an analytical artifact in response to at least one applied system evaluation criterion.
However, Williams teaches components having associated machine readable data [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically] and generating an analytical artifact in response to at least one applied system evaluation criterion [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Ramesh and Williams are analogous art.  They relate to fault analysis systems, particularly involving the generation of fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by Ramesh, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification so that component data may be input automatically, as taught by Williams [col. 53 lines 4-19] and to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.
Regarding claim 2, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the analytical artifact comprises 
a fault tree [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees], 
a Markov chain, a combination of the fault tree and the Markov chain, a failure modes and effects analysis (FMEA) table, a failure modes and effects criticality analysis (FMECA) table, or a failure modes, effects, and diagnostic analysis (FMEDA) table.
Regarding claim 3, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the fault tree and/or Markov chain are provided by one or more corresponding relevant state patterns at ports forming a system boundary of the system of interest [0045-0047, Figs. 4-8 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component (ports forming a system boundary)… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component; 0053-0057 — the battery fault-based model may describe the battery 600 as a simple two state device, which may be described by the following state diagram (truth table), in which inputs and outputs (ports) may be given by Boolean value… To convert the above to a fault tree, states may be converted to Boolean variables, two of which (SWITCH FAILURE and MODE) may be used to model the three states of the switch 800], which are used to generate the fault tree and/or Markov chain on the basis of the relevant state patterns and on the basis of the component failure modes of the components of the system of interest [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071,F ig.15  — a method 1500…fault trees… the method 1500 may include performing a safety analysis using the system fault-based model; 0038 — component fault-based modeler 202 may be configured to receive design data describing the complex system, its systems and/or components, and safety data describing possible failures of the complex system… safety data may include, for example, data related to failure modes, failure conditions and/or common cause failures of the complex system and its components. The failure-mode data may include a model of failure modes of the complex system and its components].
Regarding claim 4, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the fault tree and/or Markov chain are provided by one or more corresponding relevant state patterns at ports forming a system boundary of the system and/or at ports inside of the system of interest [0045-0047, Figs. 4-8 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component (ports forming a system boundary)… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component; 0053-0057 — the battery fault-based model may describe the battery 600 as a simple two state device, which may be described by the following state diagram (truth table), in which inputs and outputs (ports) may be given by Boolean value… To convert the above to a fault tree, states may be converted to Boolean variables, two of which (SWITCH FAILURE and MODE) may be used to model the three states of the switch 800], which are used to generate the fault tree and/or Markov chain on the basis of the relevant state patterns and on the basis of the component failure modes of the components of the system of interest [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071,F ig.15  — a method 1500…fault trees… the method 1500 may include performing a safety analysis using the system fault-based model; 0038 — component fault-based modeler 202 may be configured to receive design data describing the complex system, its systems and/or components, and safety data describing possible failures of the complex system… safety data may include, for example, data related to failure modes, failure conditions and/or common cause failures of the complex system and its components. The failure-mode data may include a model of failure modes of the complex system and its components].
Regarding claim 7, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that the function description comprises: 
port definitions of input and output ports of the component [0032-0035 — This transfer function may be expressed as an assembly of the fault trees of the components of the system, and the inputs (port definitions), controls and outputs (port definitions) may more particularly refer to those of the components.; 0045-0047, Fig. 4 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component], 
component failure modes [0038 — component fault-based modeler 202 may be configured to receive design data describing the complex system, its systems and/or components, and safety data describing possible failures of the complex system… safety data may include, for example, data related to failure modes, failure conditions and/or common cause failures of the complex system and its components. The failure-mode data may include a model of failure modes of the complex system and its components], 
an internal state of the component, a failure rate a maintenance activity, an inspection interval, a mean down time, or a mean time to repair.
Further, Williams teaches a machine readable description of a component [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically].
Regarding claim 12, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches a functional description [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow].
Further, Williams teaches a machine readable description is stored in a local memory of the component integrated in said component [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically], connected to a port of said component or attached to said component.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification so that component data may be input automatically directly from the component, as taught by Williams [col. 53 lines 4-19].
Regarding claim 14, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Williams teaches that system evaluation criteria are derived from a technical standard and/or from a machine readable contract [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.
Regarding claim 15, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Williams teaches that the generated analytical artifact is processed to monitor and/or control automatically components of the system of interest depending on an evaluation result of the processed analytical artifact [Col. 105 lines 1-55 —The fault tree approach described herein is also very valuable at run-time for a system to provide a diagnosis capability if an operational system experiences any errors… The diagnosis, whether performed locally or remotely, can then be used to drive automated repair (e.g. deconfiguration of a component determined to be faulty), and/or provided to a human engineer to assist with service action…. One particular approach is where the fault tree and diagnosis engine is utilized to perform testing and diagnostic analysis of another system. For example, a computer, such as a handheld machine, workstation, etc, could be used to perform diagnosis of a device such as a car, an aeroplane, etc. using some form of data connection (wired or wireless) between the computer and the device. In this arrangement, the computer either has or obtains a copy of the fault tree for the device (potentially from the device itself), and also the error reports for the device (whether generated internally by detectors within the device, or by external monitoring apparatus). The computer can then perform diagnosis of any problems within the device, which can then be used to determine automated and/or human repair actions.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform diagnosis of any problems within a device and to determine automated and/or human repair actions, as taught by Williams [Col. 105 lines 1-55].
Regarding claim 16, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that components of the system of interest comprise: hardware components [0053 — a flashlight (system) composed of components including a battery, switch and bulb. FIGS. 6, 7, 8A and 8B (FIGS. 8A and 8B collectively FIG. 8) illustrate examples of suitable fault-based models for the battery 600, bulb 700 and switch 800], software components to be executed by hardware components and embedded components.
Regarding claim 17, Ramesh teaches a system for analyzing, monitoring and/or controlling a technical system of interest [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071,F ig.15  — a method 1500…fault trees… the method 1500 may include performing a safety analysis using the system fault-based model] comprised of components having ports connected to each other [0032-0035 — This transfer function may be expressed as an assembly of the fault trees of the components of the system, and the inputs (port definitions), controls and outputs (port definitions) may more particularly refer to those of the components.; 0045-0047, Fig. 4 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component] and having associated functional descriptions [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow] and comprising port definitions [0032-0035 — This transfer function may be expressed as an assembly of the fault trees of the components of the system, and the inputs (port definitions), controls and outputs (port definitions) may more particularly refer to those of the components.; 0045-0047, Fig. 4 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component] and component failure mode descriptions [0038 — component fault-based modeler 202 may be configured to receive design data describing the complex system, its systems and/or components, and safety data describing possible failures of the complex system… safety data may include, for example, data related to failure modes, failure conditions and/or common cause failures of the complex system and its components. The failure-mode data may include a model of failure modes of the complex system and its components] the system comprising:
a processor [0074-0076 — a processor] configured to automatically generate at least one analytical artifact using the functional descriptions of the components of the technical system [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow], the at least one analytical artifact being processed to analyze, monitor and/or control the system of interest [0031-0037, Figs. 1-2 — component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system. Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… component modeler 200 may include a component fault-based modeler 202, component fault-tree constructor 204; 0048 —  component fault-tree constructor 204 may be configured to construct the fault tree to express the transfer function for the component fault-based model constructed by the component fault-based modeler 202 ; 0066-0067, Fig. 14 — a complete fault tree (analytical artifact) for the system may be seen directly from the assembly of component fault-based models including their respective fault trees; 0071, Fig.15  — a method 1500…fault trees… the method 1500 may include performing a safety analysis using the system fault-based model] in response to data input to processor [0045-0047, Fig. 4 — For each component, the design and safety data may reflect one or more external inputs, one or more controls (commands) to the component, and/or one or more outputs from the component… the block diagram 400 includes a block 402 representing the component, and illustrates external inputs 404 and controls 406 to the component, and outputs 408 from the component; 0074-0076 — a processor].
But Ramesh fails to clearly specify components having associated machine readable data stored in a local or remote memory, components connected via wired or wireless links and generating an analytical artifact in response to at least one applied system evaluation criterion.
However, Williams teaches components having associated machine readable data stored in a local or remote memory [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically], components connected via wired or wireless links [col. 51 line 34 – col. 52 line 41 — the wire crosses from one FRU to another] and generating an analytical artifact in response to at least one applied system evaluation criterion [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
Ramesh and Williams are analogous art.  They relate to fault analysis systems, particularly involving the generation of fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by Ramesh, by incorporating the above limitations, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification so that component data may be input automatically, as taught by Williams [col. 53 lines 4-19] and to ensure that a safety analysis is consistent with an acceptable standard recognized in the field thus providing a level of quality assurance.  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute known wired or wireless connections in the system of interest, as taught by Williams, for the generic connections of Ramesh for the predictable result of a safety analysis system and method applicable to systems with standard wired or wireless interconnections.   
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Kymal et al. U.S. Patent Publication No. 20150095101 (hereinafter Kymal).
Regarding claim 5, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
But the combination of Ramesh and Williams fails to clearly specify that the system evaluation criterion comprises: a reliability criterion, an availability criterion, a maintainability criterion, or a safety criterion.
However, Kymal teaches that the system evaluation criterion comprises: a reliability criterion, an availability criterion, a maintainability criterion, and/or a safety criterion [0053-0057, Figs. 5-6 — the system may generate a subsystem FMEA based on that subsystem's technical safety requirements].
Ramesh, Williams and Kymal are analogous art.  They relate to fault/failure management systems, particularly involving fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Kymal.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve required safety goals, as suggested by Kymal [0052-0057].
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Moriya et al. U.S. Patent Publication No. 20080034258 (hereinafter Moriya).
Regarding claim 8, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that reactions of the system of interest to single failure modes of the components of the system is determined to generate automatically the analytical artifact or parts of those [0051, Fig. 5 —  The gate node represents a failure effect (reaction), and integrates events or other gates using one or more Boolean logic operations 508; 0055, Fig. 7 — the bulb fault-based model 700 may include a plurality of nodes interconnected by a Boolean logic OR operation 702 and directed links 510, 512, 514 — the effect of a failure determines if the bulb produces light (reaction)].
But the combination of Ramesh and Williams fails to clearly specify an FMEA table, FMECA table or FMEDA table.
However, Moriya teaches an FMEA table, FMECA table or FMEDA table [0065, Fig. 3 — a process FMEA table].
Ramesh, Williams and Moriya are analogous art.  They relate to fault management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known FMEA table, as taught by Moriya, for the analytical artifact of Ramesh and Williams for the predictable result of a safety analysis system and method utilizing an FMEA table.   Also, utilizing an FMEA table is advantageous for controlling reliability analysis and fault factor analysis of management targets, as taught by Moriya [0230].  
Regarding claim 9, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches that reactions of the system of interest to single failure modes of the components of the system is determined to generate automatically the analytical artifact or parts of those [0051, Fig. 5 —  The gate node represents a failure effect (reaction), and integrates events or other gates using one or more Boolean logic operations 508; 0055, Fig. 7 — the bulb fault-based model 700 may include a plurality of nodes interconnected by a Boolean logic OR operation 702 and directed links 510, 512, 514 — the effect of a failure determines if the bulb produces light (reaction)].
But the combination of Ramesh and Williams fails to clearly specify generating an FMEA table, an FMECA table or FMEDA table or parts of those on the basis of an additional predefined failure classification criterion.
However, Moriya teaches generating an FMEA table, an FMECA table or FMEDA table or parts of those on the basis of an additional predefined failure classification criterion [0117, Fig. 3 — FIG. 3 shows an example of the process FMEA table… A group of information (information in one horizontal row in the table of FIG. 3) of each item for each type of phenomena is called a failure mode (fault mode). (failure classification); 0207 — If calculation processing is performed periodically, for example, processing shown in FIG. 27 may be performed repeatedly for all failure modes recorded in the process FMEA table or making the rounds periodically of each group after dividing the failure modes recorded in the process FMEA table into a plurality of groups (classifications); 0219-0223, Fig. 32 — FIG. 32 shows an example of the design FMEA table. As shown in FIG. 32, the design FMEA table has the items of target article of major class, target article of medium class, target article of minor class, function/request item, potential failure mode, influence of failure, degree of influence, failure cause/mechanism, occurrence frequency, degree of detection, risk priority number, necessity of countermeasure, and countermeasure in which information to show the type of failure for each potential failure mode is recorded].
Ramesh, Williams and Moriya are analogous art.  They relate to fault management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known FMEA table, as taught by Moriya, for the analytical artifact of Ramesh and Williams for the predictable result of a safety analysis system and method utilizing an FMEA table.   Also, utilizing an FMEA table is advantageous for controlling reliability analysis and fault factor analysis of management targets, as taught by Moriya [0230].  One of ordinary skill in the art would also have been motivated to utilize a failure classification criterion in order to better organize the various types of failures.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Jones et al. U.S. Patent Publication No. 20150019187 (hereinafter Jones).
Regarding claim 11, the combination of Ramesh and Williams teaches all the limitations of the base claims as outlined above.  
Further, Ramesh teaches the functional description of a component is defined [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow].
Further, Williams teaches components having machine readable data [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically] and generating an analytical artifact in response to at least one applied system evaluation criterion [col. 1 lines 59-67 — Various methodologies have been developed for analysing and predicting reliability at the design stage. One known approach is known as Failure Modes Effects and Criticality Analysis (FMECA), which is the subject of various formal standards, such as British Standard BS 5760, and US military standard US MIL STD 1629. — see also claim 14 of the instant application].
But the combination of Ramesh and Williams fails to clearly specify using OMG Systems Modeling Language (OMG SysML), Architecture Analysis and Design Language (AADL) or EAST-ADL.
However, Jones teaches using OMG Systems Modeling Language (OMG SysML), Architecture Analysis and Design Language (AADL) or EAST-ADL [0084 — respective modelers and/or their various elements may develop or facilitate development of various models according to appropriate languages such as SysML (Systems Modeling Language), AADL (Architecture Analysis & Design Language) or the like.].
Ramesh, Williams and Jones are analogous art.  They relate to fault/failure analysis systems, particularly involving fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known Systems Modeling Language (OMG SysML), Architecture Analysis or Design Language (AADL) languages, as taught by Jones, for the unspecified language of Ramesh and Williams for the predictable result of a safety analysis system and method utilizing one these languages.  Such languages are known to facilitate of models in failure related systems, as taught by Jones [0084].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Williams in view of Bock et al. U.S. Patent Publication No. 20090113248 (hereinafter Bock).
Further, Ramesh teaches a functional description of a component of the system of interest [0031-0038 – Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component… design data may include, for example, data related to the architecture, operating modes and/or behavior/interactions of the complex system and its components. The architecture data may include, for example, a model the complex system's architecture, function, systems, functional flow].
Further, Williams teaches components having associated machine readable data [col. 9 lines 57-64 — Field Replaceable Unit (FRU); col. 53 lines 4-19 — The manufacture date of the FRU might also be recorded in machine readable form on the FRU itself.; col. 54 lines 59-67 — every FRU is installed with a unique serial number at the factory, which is usually electronically readable from the FRU itself. This then allows this field of the suspect list to be completed automatically].
But the combination of Ramesh and Williams fails to clearly specify that data of the system of interest is stored in a remote data storage of a network.
However, Bock teaches that machine readable data of the system of interest is stored in a remote data storage of a network [0020, Fig. 1 — a community fault tree analysis (FTA) and a data store 150 accessible/readable by various computer systems over network 115; 0028-0029 — community FTA data store 150 may store FTA data that is maintained and shared by a community of users…  the FTA data used in troubleshooting may be based on a combination of FTA data stored in community FTA data store 150].
Ramesh, Williams and Bock are analogous art.  They relate to fault analysis systems, particularly involving fault trees.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above safety analysis system and method, as taught by the combination of Ramesh and Williams, by incorporating the above limitations, as taught by Bock.  
One of ordinary skill in the art would have been motivated to do this modification so that data may be shared by different users/systems, as taught by Bock [0028-0029] or to provide a centrally accessible data repository that is independent of location.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119